NUMBER 13-03-00707-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


SERGIO VELA BARRERA,                                                                    Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                      Appellee.


                        On appeal from the 389th District Court
                              of Hidalgo County, Texas.



                               MEMORANDUM OPINION
                    Before Justices Yañez, Rodriguez, and Garza

                        MEMORANDUM OPINION PER CURIAM

 In 2007, this Court issued an opinion in this case.1 The State appealed, and the court

of criminal appeals reversed a portion of our judgment and remanded to the trial court.2


       1
         Barrera v. State, 235 S.W .3d 326, 332-33 (Tex. App.–Corpus Christi 2007), rev’d No. PD-1642-
07, 2008 Tex. Crim . App. LEXIS 857 (Tex. Crim . App. Sept. 10, 2008).

       2
           Barrera, 2008 Tex. Crim . App. LEXIS 857 at *8.
criminal appeals reversed a portion of our judgment and remanded to the trial court.

        The court of criminal appeals announced that appellant died on May 1, 2008.3

Noting that “[t]he death of an appellant during the pendency of an appeal deprives both

[the court of criminal appeals] and the court of appeals of jurisdiction,” the court of criminal

appeals withdrew its opinion in the case and ordered all further proceedings in the case

permanently abated.4

        Similarly, in accordance with Texas Rule of Appellate Procedure 7.1(a)(2), we

withdraw our opinion in this case, and order the appeal permanently ABATED.5


                                                                    PER CURIAM

Do not publish
TEX R. APP. P. 47.2(b)

Delivered and filed
the 11th day of March, 2010.




        3
         Barrera, No. PD-1642-07, 2008 Tex. Crim . App. Unpub. LEXIS 897, at *2 (Tex. Crim . App. Nov.
26, 2008) (per curiam )

        4
          Id. (citing Garcia v. State, 840 S.W .2d 957, 958 (Tex. Crim . App.1992)); see also Rheinlander v.
State, 918 S.W .2d 527, 527 (Tex. Crim . App. 1996) (per curiam ).

        5
          See T EX . R. A PP . P. 7.1 (a)(2) (“If the appellant in a crim inal case dies after an appeal is
perfected but before the appellate court issues the m andate, the appeal will be perm anently abated.”);
Barrera, 2008 Tex. Crim . App. Unpub. LEXIS 897, at *2 .

                                                       2